Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 11 April 2022 for application number 17/076,208. 
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are currently amended.
Claims 4, 11, and 18 are canceled.
Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

 Response to Amendment
Applicant’s amendment filed 11 April 2022 is sufficient to overcome the 112 and 103 rejection of claims 1 – 20 based upon the currently amended claims, and arguments.

Response to Arguments
Applicant’s arguments, filed 11 April 2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaga et al., US Patent No. 2021/0173563 A1 and further in view of Mizushima et al., US Pub. No. 2021/0191658 A1.
Yamaga and Mizushima, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8 – 10, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. [hereafter as Yamamoto], US Pub. No. 2014/0237202 A1 in view of Karr et al. [hereafter as Karr], US Patent No. 9,983,822 B1 and further in view of Yamaga et al. [hereafter as Yamaga], US Patent No. 2021/0173563 A1 and further in view of Mizushima et al. [hereafter as Mizushima], US Pub. No. 2021/0191658 A1.

As per claim 1, Yamamoto discloses an apparatus comprising: 
a storage system comprising:
a plurality of storage nodes each comprising a plurality of storage devices [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“Each storage device unit 1001 calculates and records a feature value (hash value or the like) of data held by the own node, in the storage directory 1134.”] [para. 0064];
a first storage node of the plurality of storage nodes comprising the first storage node further comprising at least one processor [local controller 1103] and memory [local storage 1102] that are separate [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0040]; 
the device  [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041] being configured: 
to obtain a write operation, the write operation comprising at least a first block of data [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039]; 
to calculate a hash digest based at least in part on the first block of data [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; and
to provide the hash digest to the at least one processor [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and 
the at least one processor [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0040] being configured: 
to identify a first data page that is a target by the first block of data [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; 
to identify a second storage node of the plurality of nodes based at least in part on the first data page having a corresponding hash signatures that indicates that the first data page is stored in one or more of the storage devices of the second storage node [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and 
to transmit the hash digest to the second storage node [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058].
However, Yamamoto does not explicitly disclose front-end device, front-end device, processor and memory that are separate from the front-end device;
front-end device;
first data that comprises a second block of data that is a target for replacement by the first block of data;
the front-end device of the first storage node being further configured:
to compress the first block of data; and
to provide the compressed first block of data to the at least one processor; and
the at least one processor being further configured to store the compressed first block of data in a write cache of the storage system.
Karr teaches first data that comprises a second block of data that is a target for replacement by the first block of data [“As such, a match between hash values of two data blocks generated by the deterministic hash function may positively identify (at least practically) that the two data blocks are copies of each other, and thus the contents of the data block that is subsequently received may be replaced with a pointer to the other data block. It may be appreciated that the hash value may be any number of bits and may be determined by implementation trade-offs and considerations, among other factors.”] [col. 5, lines 28-37].
Yamamoto and Karr are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto with Karr in order to modify Yamamoto where “first data that comprises a second block of data that is a target for replacement by the first block of data” as taught by Karr.  One of ordinary skill in the art would be motivated to combine Yamamoto with Karr before the effective filing date of the claimed invention to improve a system by providing for the ability to detect “a match between hash values of two data blocks generated by the deterministic hash function may positively identify (at least practically) that the two data blocks are copies of each other, and thus the contents of the data block that is subsequently received may be replaced with a pointer to the other data block.” [Karr, col. 5, lines 28-37].
However, Yamamoto and Karr do not explicitly disclose front-end device, front-end device, processor and memory that are separate from the front-end device;
front-end device
the front-end device of the first storage node being further configured:
to compress the first block of data; and
to provide the compressed first block of data to the at least one processor; and
the at least one processor being further configured to store the compressed first block of data in a write cache of the storage system.
Yamaga teaches front-end device [local memory 301], front-end device, processor separate from the front-end device [“The local memory 301 is used by the processor 211 belonging to the same group of the memory 212 including the local memory 301.”] [para. 0061] [“In the local memory 301, a read program 311, a front-end write program 312, a back-end write program 313, and a volume copy program 314 are stored. Those programs will be described later.”] [para. 0062];
front-end device [“The local memory 301 is used by the processor 211 belonging to the same group of the memory 212 including the local memory 301.”] [para. 0061] [“In the local memory 301, a read program 311, a front-end write program 312, a back-end write program 313, and a volume copy program 314 are stored. Those programs will be described later.”] [para. 0062];
the front-end device of the first storage node being further configured:
to compress the first block of data [“FIG. 16 is a diagram illustrating an example of the flow of an adding process. The front-end write program 312 compresses a write data set and stores the compressed data set to, for example, the cache memory 302 (step S31251).”] [para. 0134]; and
to provide the compressed first block of data to the at least one processor [“The processor 211 executes the program stored in the memory 212.”] [para. 0060] [“The local memory 301 is used by the processor 211 belonging to the same group of the memory 212 including the local memory 301.”] [para. 0061] [“FIG. 16 is a diagram illustrating an example of the flow of an adding process. The front-end write program 312 compresses a write data set and stores the compressed data set to, for example, the cache memory 302 (step S31251).”] [para. 0134]; and
the at least one processor being further configured to store the compressed first block of data in a write cache of the storage system [“The processor 211 executes the program stored in the memory 212.”] [para. 0060] [“The local memory 301 is used by the processor 211 belonging to the same group of the memory 212 including the local memory 301.”] [para. 0061] [“FIG. 16 is a diagram illustrating an example of the flow of an adding process. The front-end write program 312 compresses a write data set and stores the compressed data set to, for example, the cache memory 302 (step S31251).”] [para. 0134].
Yamamoto, Karr, and Yamaga are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto and Karr with Yamaga in order to modify Yamamoto and Karr where “front-end device, front-end device, processor separate from the front-end device;
front-end device
the front-end device of the first storage node being further configured:
to compress the first block of data; and
to provide the compressed first block of data to the at least one processor; and
the at least one processor being further configured to store the compressed first block of data in a write cache of the storage system” as taught by Yamaga.  One of ordinary skill in the art would be motivated to combine Yamamoto and Karr with Yamaga before the effective filing date of the claimed invention to improve a system by providing the ability where a “front-end write program … compresses a write data set and stores the compressed data set to, for example, the cache memory…” and determine “…whether or not there is a space equal to or larger than the size of the compressed data set in the page … assigned to the addition volume … corresponding to the write destination volume.” [Yamaga, paras. 0134 – 0135].
However, Yamamoto, Karr, and Yamaga do not explicitly disclose processor and memory that are separate from the front-end device.
Mizushima teaches processor and memory that are separate from the front-end device [Fig. 2] [“Each storage controller 22 includes a front-end interface device (FE_I/F) 23, a processor 24, memories 25 and 215, a back-end interface device (BE_I/F) 27, an internal network 26, and an offload engine 214. The FE_I/F 23, the processor 24, the memory 25, the BE_I/F 27, and the offload engine 214 are connected via the internal network 26.”] [para. 0061].
Yamamoto, Karr, Yamaga, and Mizushima are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto, Karr, and Yamaga with Mizushima in order to modify Yamamoto, Karr, and Yamaga for “processor and memory that are separate from the front-end device” as taught by Mizushima.  One of ordinary skill in the art would be motivated to combine Yamamoto, Karr, and Yamaga with Mizushima before the effective filing date of the claimed invention to improve a system by providing where a “storage controller … includes a front-end interface device (FE_I/F) …, a processor …, memories …, a back-end interface device (BE_I/F) …, an internal network …, and an offload engine …” where “ The FE_I/F … communicates with the host computer…. The BE_I/F … communicates with the drive …. The processor … controls the entire storage device…”[Mizushima, paras. 0061 – 0062].
Claims 8 and 15 are rejected with like reasoning.

As per claim 2, Yamamoto in view of Karr and further in view of Yamaga and further in view of Mizushima discloses the apparatus of claim 1 Yamamoto discloses wherein the second storage node is configured: 
to obtain the first data page from the one or more storage devices of the second storage node [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; 
the first data page [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; 
to calculate a hash digest for each block of the first data page that is not being changed as a result of being overwritten by the write operation [hash value calculation unit 1130 which calculates a hash value] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; 
to calculate a hash signature for a second data page based at least in part on the hash digests calculated for each block that is not being changed in the second storage node and based at least in part on the hash digest [hash value calculation unit 1130 which calculates a hash value] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; and
to transmit the hash signature for the second data page to the first storage node [hash value calculation unit 1130 which calculates a hash value] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041] [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058].
Yamaga teaches a compressed version of the data, wherein the compressed version was previously generated by one of (i) the first storage node and provided by the first storage node to the second storage node, and (ii) the second storage node [“When a write request is received from the server system 202, the storage controller 201 compresses a data set C to be written and adds a compressed data set C′ to a page 406a assigned to the addition volume 401 corresponding to the provision volume 400. That is, the page 406a is the page 406 assigned to the addition volume 401 corresponding to the provision volume 400, in other words, the page assigned indirectly to the provision volume 400.”] [para. 0073];
to decompress the compressed version of the data [“The read program 311 specifies each of blocks constructing a provision volume on the basis of the address conversion table 322. After that, the read program 311 specifies the page 406b corresponding to the specified block on the basis of the page conversion table 324 (step S3112), reads a compressed data set corresponding to the specified block from the specified page 406b (step S3113), decompresses the compressed data set, and stores the decompressed data set into the cache memory 402 (step S3114). After the step S3114, the read program 311 transfers the read data to the transmission source in response to a read request (step S3115).”] [para. 0127].
Claims 9 and 16 are rejected with like reasoning.

As per claim 3, Yamamoto in view of Karr and further in view of Yamaga and further in view of Mizushima and further in view of Raman discloses the apparatus of claim 2 Yamamoto discloses wherein the at least one processor of the first storage node is further configured: 
to identify a third storage node based at least in part on the hash signature of the second data page [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and 
to transmit the hash signature of the second data page to the third storage node [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058].
Claims 10 and 17 are rejected with like reasoning.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. [hereafter as Yamamoto], US Pub. No. 2014/0237202 A1 in view of Karr et al. [hereafter as Karr], US Patent No. 9,983,822 B1 and further in view of Yamaga et al. [hereafter as Yamaga], US Patent No. 2021/0173563 A1 and further in view of Mizushima et al. [hereafter as Mizushima], US Pub. No. 2021/0191658 A1 as applied to claims 1, 8, and 15 above, and further in view of DeLaurier et al. [hereafter as DeLaurier], US Pub. No. 2021/0134052 A1.

As per claim 5, Yamamoto in view of Karr and further in view of Yamaga and further in view of Mizushima discloses the apparatus of claim 1 Yamamoto discloses wherein: 
the device of the first storage node [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]: 
the first block of data, the first block of data the first block of data first block of data [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and
processor of the first storage node [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; and 
processor [local controller 1103] of the first storage node being associated with the storage of the first block of data in the write cache [local storage 1102] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041].
Yamaga teaches front-end device [local memory 301] [“The local memory 301 is used by the processor 211 belonging to the same group of the memory 212 including the local memory 301.”] [para. 0061] [“In the local memory 301, a read program 311, a front-end write program 312, a back-end write program 313, and a volume copy program 314 are stored. Those programs will be described later.”] [para. 0062];
However, Yamamoto, Karr, Yamaga, and Mizushima do not explicitly disclose to generate compression information that corresponds to the compression of the block of data, the compression information comprising at least one of an indication that the block of data is compressed, a type of compression used on the block of data and a size of the compressed block of data; and
to provide the compression information to the at least one; and 
the at least one processor being further configured to store the compression information in metadata associated with the storage of the block of data in the write cache.
DeLaurier teaches to generate compression information that corresponds to the compression of the block of data, the compression information comprising at least one of an indication that the block of data is compressed [indicating the status (e.g., compressed or not) of blocks of data], a type of compression [compression format] used on the block of data and a size of the compressed block of data [“If compression circuitry 216 does not fully accumulate a block before it needs to be evicted from first level cache 210, it may store the evicted portion of the block in second level cache 220 without compression. Therefore, in some embodiments, compression circuitry 216 may send metadata to second level cache 220 indicating the status (e.g., compressed or not) of blocks of data. Metadata may also indicate whether data blocks are fully accumulated at one or more cache levels.”] [para. 0030] [“Macro-block scoreboard 312, in some embodiments, is configured to track the fullness and locations of macro-blocks within L2 cache 320. The scoreboard entries may track validity, macro -block base address, compression format, macro-block size, packed format, metadata address for the macro -block, number of pixels needed for a macro -block to be complete, sub -block state information, timeout status, etc. Macro -block scoreboard 312 may evict macro -blocks in response to detecting full accumulation. In some embodiments, macro-block scoreboard 312 is configured to evict partially-covered macro-blocks after a time-out interval (which may reduce eviction of macro-blocks needed for a cache flush invalidate, for example, because timed-out macro-blocks will have already been evicted). In some embodiments, to evict a macro-block, macro-block scoreboard 312 is configured to send an evict command for each cache line in the macro-block to L2 cache 320, which sends the evicted lines to macro-block staging buffer 314 and marks the evicted line as clean and invalid.”] [para. 0037] [“At 640, in the illustrated embodiment, second cache circuitry stores pixel write data from the computer kernel, where the second cache circuitry is at a higher level in a storage hierarchy than the first cache circuitry. In some embodiments, the device stores metadata in the second cache circuitry for the first and second blocks, where the metadata indicates whether the first and second blocks have been compressed by the first compression circuitry.”] [para. 0051]; and
to provide the compression information to the at least one processor [“In the illustrated embodiment, compute complex 720 includes bus interface unit (BIU) 725, cache 730, and cores 735 and 740. In various embodiments, compute complex 720 may include various numbers of processors, processor cores and/or caches.”] [para. 0058]; and 
the at least one processor being further configured to store the compression information in metadata associated with the storage of the block of data in the write cache [“At 640, in the illustrated embodiment, second cache circuitry stores pixel write data from the computer kernel, where the second cache circuitry is at a higher level in a storage hierarchy than the first cache circuitry. In some embodiments, the device stores metadata in the second cache circuitry for the first and second blocks, where the metadata indicates whether the first and second blocks have been compressed by the first compression circuitry.”] [para. 0051] [“In the illustrated embodiment, compute complex 720 includes bus interface unit (BIU) 725, cache 730, and cores 735 and 740. In various embodiments, compute complex 720 may include various numbers of processors, processor cores and/or caches.”] [para. 0058] [“If compression circuitry 216 does not fully accumulate a block before it needs to be evicted from first level cache 210, it may store the evicted portion of the block in second level cache 220 without compression. Therefore, in some embodiments, compression circuitry 216 may send metadata to second level cache 220 indicating the status (e.g., compressed or not) of blocks of data. Metadata may also indicate whether data blocks are fully accumulated at one or more cache levels.”] [para. 0030].
Yamamoto, Karr, Yamaga, Mizushima, and DeLaurier are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto, Karr, Yamaga, and Mizushima with DeLaurier in order to modify Yamamoto, Karr, Yamaga, and Mizushima “to generate compression information that corresponds to the compression of the block of data, the compression information comprising at least one of an indication that the block of data is compressed, a type of compression used on the block of data and a size of the compressed block of data; and
to provide the compression information to the at least one; and 
the at least one processor being further configured to store the compression information in metadata associated with the storage of the block of data in the write cache” as taught by DeLaurier.  One of ordinary skill in the art would be motivated to combine Yamamoto, Karr, Yamaga, and Mizushima with DeLaurier before the effective filing date of the claimed invention to improve a system by providing for the ability “where the metadata indicates whether the first and second blocks have been compressed by the first compression circuitry.” [DeLaurier, para. 0051].
Claims 12 and 19 are rejected with like reasoning.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 5, 8 – 12, and 15 – 19 are rejected under a 103 rejection.  Claims 6, 7, 13, 14, and 20 depend upon a rejected base claim and are subsequently rejected.  Examiner was not able to provide prior art to read on claims 6, 13, and 20.  Claims 7 and 14 depend from claims 6 and 13. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135